DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.

Claim Interpretation
Applicant has stated in the Specification in paragraph 37, “Elastomeric material means a material which may be stretched without breaking under the effect of a stretching force exerted in a given direction and which may substantially recover its original shape and dimensions after release of this stretching force.”  Since Applicant is allowed to be his own lexicographer, this definition is what is used in interpreting the claims and prior art in the examination of this application.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-10, 12-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al. (WO 2014190042; hereinafter “D1”).
As to claim 1, D1 discloses a laminate (Abstract).  D1 discloses that the laminate is a laminated assembly comprising a carrier layer (1, 101, 201, 30, 130, 230) and a non-slip strip (14, 114, 214), the non-slip strip comprising an elastomeric material (page 19, lines 25-37), the carrier and the non-slip strip being laminated together, the non-slip strip comprising a base, and a plurality of protruding elements (10) extending from the base and the plurality of protruding elements protruding from a face of the laminated assembly (page 17, line 8 – page 18, line 30; page 11, lines 10-17; page 12, lines 14-21; page 25, line 9-page 26, line 7; Figures 1A-7B).
As to claim 2, the assembly of claim 1 is taught as seen above.  D1 discloses that the carrier layer comprises a nonwoven (page 17, lines 8-20).
As to claims 3 and 5, the assembly of claim 1 is taught as seen above.  D1 discloses that the carrier layer comprises a thermoplastic elastic film (17, line 8 – page 18, line 30) and that the non-slip strips (14, 114, 214) have a width less than that of the elastic film/carrier layer (Fig. 1A-7B).
As to claims 9 and 18, the assembly of claim 1 is taught as seen above.  D1 discloses that the protruding elements has a 20-1000 elements per square centimeter which overlaps the recited density range (page 30, lines 4-6).
As to claim 10, the assembly of claim 1 is taught as seen above.  D1 discloses that the protruding elements have a repeating pattern (Fig. 1A-6B).
As to claim 12, the assembly of claim 1 is taught as seen above. D1 discloses that the base can have a thickness of 30 to 225 micrometers (page 12, lines 1-15) which overlaps Applicant’s recited range.  
As to claim 13, the assembly of claim 1 is taught as seen above.  D1 discloses that the protruding elements are pins and/or studs (Fig. 1C and 2).
As to claim 14, the assembly of claim 1 is taught as seen above.  D1 discloses that the laminated assembly can be placed in a disposable diaper (page 25, lines 23-26).
As to claim 15, D1 discloses that the laminated assembly can be produced by forming the anti-slip strip in a molding device and thereafter laminating it to a support layer (page 14, lines 1-30; page 16, lines 1-20).
As to claim 16, the laminated assembly of claim 5 is taught as seen above.  D1 discloses that the width of the base of the anti-slip strips is less than 50% of the width of the elastic laminate which falls into Applicant’s claimed range of 10%-60%.  


Claim(s) 1-2, 9-10, 13 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. (US 20200164610).
As to claim 1, Davis discloses a laminated assembly comprising a support layer 112 and an anti-slip strip 114; the anti-slip strip comprising an elastomeric material, a base and a plurality of protruding elements extending from the base of the strip and therefore the face of the laminated assembly (Fig. 1-2; paragraph 29 and 35).
As to claim 2, the product of claim 1 is taught as seen above.  Davis discloses that the support layer can comprise of a non-woven material (paragraph 40).

As to claim 9, the product of claim 1 is taught as seen above.  Davis discloses that the protruding element density can be 0.5 -1000 protrusions per sq. cm (paragraph 34).
As to claim 10, the product of claim 1 is taught as seen above.  Davis discloses that the protruding elements have a repeating pattern (Fig. 2).
As to claim 13, the product of claim 1 is taught as seen above.  Davis discloses that the protruding elements are pins and/or studs and/or stems (Fig. 1).
As to claim 21, the product of claim 1 is taught as seen above.  Davis discloses that the anti-slip strip is free of openings (Fig. 1-2).
As to claim 22, the product of claim 1 is taught as seen above.  Davis discloses that the anti-slip strip comprises a thermoplastic elastomeric material (paragraph 37, 90).

Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (WO 2014190042; hereinafter “D1”) in view of CN 107635747 (hereinafter “D2”).
As to claim 6, the laminated assembly of claim 4 is taught as seen above.  It is the position of the Examiner that an assembly comprising of two non-woven layers with an elastic layer sandwiched there between is well known and conventional in the art of diaper manufacturing and would have been obvious to use in the laminated assembly of D1.  D2 discloses a fastener and method of making said fastener (paragraph 4).  D2 discloses that it is known and conventional in the art to use a carrier layer comprising an elastomer film layer 121 sandwiched between two non-woven layers 21 (Fig. 8B; paragraph 116).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the carrier layer of D2 in the laminated assembly taught by D1 because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional carrier layer structure in an absorbent article capable of holding a non-slip portion.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 7-8, 11, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20200164610).
As to claims 7, 8, 11, 16, 17 and 19, the laminated assembly of claim 1 is taught as seen above.  It is the position of the Examiner that the laminated assembly of D1 would perform in the same manner since it used the same recited elements and that the recited size, friction properties and density of elements would have been optimized by one of ordinary skill in the art as result effective variables to achieve a desired anti-slip property for the environment for which the strip is to be used in so as to achieve an effective grip.  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (WO 2014190042; hereinafter “D1”) in view of Davis et al. (US 20200164610).
As to claims 21 and 22, the product of claim 1 is taught as seen above.  D1 fails to specifically teach or disclose that the anti-slip strip can be free of openings and comprises of a thermoplastic elastomeric material.  Davis discloses a laminate with an anti-slip portion.  Davis discloses that it is known and conventional in the art to use an anti-slip strip without holes (Fig. 1-2) and/or use a thermoplastic elastomeric material (paragraph 37 and 90) to make said strip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the anti-slip strip of Davis in the laminate of D1 because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful material to be used as an anti-slip strip in a laminate.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings of the anti-slip strip of Davis into the product of D1 because such a modification would have been with his technical grasp.



Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 3 that D1 fails to specifically teach or disclose that the anti-slip material may comprise of an elastomeric material.  Applicant argues that although D1 states that the material may have an elastic behavior, this does not make it an elastic material as currently claimed.  This argument is not persuasive since, as seen in the rejection above, D1 discloses that the reticulated film has an elastic behavior since it has recovery from stretching.  Applicant states in paragraph 37 that elastomeric material means a material which may be stretched without breaking under the effect of a stretching force and which may substantially recover its original shape and dimensions after release of said stretching force, which is what is disclosed in the reticulated film of D1.  Applicant’s controlling definition broadens that which one of ordinary skill would consider an elastomeric material, and encompasses the material disclosed by D1 that has an elastomeric behavior.  Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745